United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2524
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Peter Douglas Hobart

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                       for the Northern District of Iowa
                                ____________

                           Submitted: March 14, 2022
                              Filed: May 26, 2022
                                 [Unpublished]
                                 ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Peter Douglas Hobart pled guilty to one count of dealing in counterfeit
currency in violation of 18 U.S.C. § 472. Hobart appeals his 24-month sentence of
imprisonment, arguing the district court 1 improperly applied United States

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
Sentencing Commission Guidelines Manual § 2B5.1(b)(2) when determining
Hobart’s sentence. We conclude this appeal is moot because Hobart has been
released from prison and his appeal only challenged the length of his now-completed
prison term. See Owen v. United States, 930 F.3d 989, 990 (8th Cir. 2019)
(explaining that since the defendant “has been released from prison, the court cannot
grant any effectual remedy” in response to his sentencing challenge).

      Accordingly, Hobart’s appeal is dismissed.
                     ______________________________




                                         -2-